*156MEMORANDUM **
Hem Chandra Singh, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We deny the petition for review.
The BIA did not abuse its discretion in denying Singh’s motion to reopen as untimely because it was filed nearly two years after the BIA issued its final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to demonstrate changed circumstances in Fiji to qualify for the regulatory exception to the time limit for filing motions to reopen, see 8 C.F.R. § 1003.2(e)(3)(ii); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004) (“The critical question is ... whether circumstances have changed sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.